Citation Nr: 0727814	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The veteran served on active duty in the United States Army 
from October 1966 to August 1968.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

In an October 1996 rating decision, the RO granted service 
connection for PTSD.  A 10 percent disability rating was 
assigned.  

The present appeal stems from an October 2002 RO rating 
decision which increased the veteran's service-connected PTSD 
disability rating to 50 percent. In March 2004, the Board 
remanded the veteran's claim for further evidentiary 
development.  The VA Appeals Management Center (AMC) oversaw 
the requested development and issued a supplemental statement 
of the case (SSOC) in April 2005 which continued the 
veteran's assigned 50 percent disability rating.  The case 
was subsequently returned to the Board. 

In an August 2005 decision, the Board determined that the AMC 
had not fully complied with its March 2004 remand 
instructions and remanded the case once again for further 
development pursuant to Stegall v. West, 11 Vet. App. 268, 
271 (1998).  After the additional development was completed, 
a July 2006 rating decision increased the veteran's service-
connected PTSD disability rating to 70 percent.  The veteran 
and his representative indicated dissatisfaction with this 
rating in subsequent correspondence to the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated]. The veteran's claims folder has been 
returned to the Board for further appellate proceedings. 




FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
difficulty sleeping, anxiety, hypervigilance, intrusive 
memories, exaggerated startle response, irritability, 
isolation, avoidance and a constricted affect.  There is no 
evidence of total occupational and social impairment due to 
PTSD. 


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
PTSD, in excess of the currently assigned 70 percent, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall considerations

As noted above, the Board remanded the veteran's claim in 
March 2004 in order to schedule the veteran for testing by a 
psychologist and a psychiatrist.  The record reflects that 
both medical professionals met with the veteran in April 2004 
and drafted reports which were associated with the veteran's 
claims file.  In August 2005 the Board found that the 
psychiatrist's examination report did not comply with the 
remand instructions.  Specifically, the physician did not 
review the veteran's claims folder as requested, nor did the 
psychiatrist answer the questions posed by the Board.  The 
case was again remanded. 

In September 2005, G.S., M.D. reviewed the veteran's claims 
folder and drafted an addendum to his April 2004 report which 
fulfilled the Board's remand instructions.  Thus, the Board's 
remand instructions have been complied with.  See Stegall 
supra [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a series of letters 
from the RO dated February 26, 2002,  March 19, 2004 and 
September 7, 2005, including a request for evidence showing  
"that your service-connected disability has gotten worse."  
See, e.g., September 2005 VCAA letter. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, to include "records from 
the military, VA Medical Centers (including private 
facilities where VA authorized treatment), or the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include: "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The September 2005 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original].

Finally, the Board notes that the September 2005 letter from 
the RO specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a September 25, 2006 letter from VA which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, private treatment 
records and, as has been discussed above, provided the 
veteran with comprehensive psychological and psychiatric 
examinations in April 2004.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology is the result of both his service-connected PTSD 
and other non service-connected schizophrenia.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

In March 2004, the Board remanded the veteran's case for a 
psychiatric examination to determine to what extent the 
veteran's PTSD symptomatology could be separated from other 
non service-connected psychiatric disorders.  In an April 
2004 opinion and a September 2005 addendum G.S., M.D. noted 
that both PTSD and schizophrenia contribute to the veteran's 
disability.  Dr. G.S. stated that although the veteran's 
"PTSD and psychosis (schizophrenia) share many common 
symptoms and disabilities", his delusions and hallucinations 
are a result of his schizophrenia and not his PTSD.  
Similarly, B.C., M.D. reviewed the veteran's file along with 
Dr. G.S.'s report and stated that while the veteran's PTSD 
symptoms are the "primary and predominant symptoms" his 
psychotic symptoms include audio hallucinations.  

In a separate April 2004 opinion, R.L.T., PH.D., reviewed the 
veteran's claims folder, examined the veteran and diagnosed 
the veteran with schizophrenia and PTSD.  While not 
specifically identifying delusions or hallucinations as 
resulting from the veteran's PTSD R.L.H. noted that his 
schizophrenia contributes to his PTSD symptoms.  

Based on this medical evidence, the Board will attribute all 
of the veteran's psychiatric symptoms to his service-
connected PTSD with the exception of his delusions and 
hallucinations.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 70 
percent disabling. 
He seeks a 100 percent rating.  As has been discussed in the 
law and regulations section above, a 100 percent rating is 
consistent with severe psychiatric pathology such as gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name
[As has been discussed above, the veteran's hallucinations 
have been ascribed by competent medical professionals to his 
co-existing, non service-connected schizophrenia and 
therefore will not be considered by the Board.]

With respect to specific criteria for the 100 percent level, 
the 2004 VA examiner noted that the veteran exhibited no 
"impairments in thought process with the exception of some 
suspiciousness."  There is no evidence of record indicating 
a gross impairment in communication.  The VA examiner noted 
that the veteran was "alert and fully oriented" and the 
evidence does not indicate that the veteran has any problem 
recalling his own name or the names of his close relatives.  
Although the evidence indicates that the veteran may isolate 
himself and that he is somewhat suspicious of others, the 
evidence does not indicate that the veteran exhibits grossly 
inappropriate behavior.   
  
A VA examination report from April 2004 indicated that the 
veteran appeared "dressed in baggy clothes.  He was 
disheveled.  Personal hygiene was barely satisfactory."  The 
Board notes that this description is closely aligned with the 
"neglect of personal appearance and hygiene" criteria 
listed under the 
70 percent disability rating and does not suggest an 
"intermittent inability to perform activities of daily 
living", which would be consistent with the criteria for a 
100 percent rating  

With respect to the veteran presenting a persistent danger of 
hurting himself or others, there in no indication of 
homicidal ideation, no problems controlling a motor vehicle 
or the like.  The veteran has, however, expressed suicidal 
ideation, telling a VA therapist that "he thinks about 
blowing his brains out at times."  However, he has never 
acted on this impulse and evidently does not own any weapons.  
Indeed, the veteran stated that he does not own a firearm for 
fear that "he might use it", which obviously demonstrates 
insight on his part, as well as a disinclination to harm 
himself or others.  While the veteran had assaulted two 
individuals "in the very remote past" he has now stopped 
going to bars in order to avoid bar fights, and he avoids 
starting confrontations with his neighbors.  

In short, by avoiding the situations that would place the 
veteran in danger of harming himself or others he has 
demonstrated a level of personal control that would not 
ordinary be associated with a 100 percent disability rating.   

In short, the medical records portray the veteran's PTSD as 
being productive of isolation, with no friends and difficulty 
retaining employment.  There is, however, no indication of  
gross impairment in thought processes, grossly inappropriate 
behavior, inability to communicate, or other pathology 
consistent with total occupational and social impairment. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule. See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified symptomatology associated with the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a higher rating have been approximated, and 
the veteran and his representative have pointed to no such 
pathology. 

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.

Extraschedular rating consideration

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 

ORDER

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


